Title: To Alexander Hamilton from George Washington, 15 October 1799
From: Washington, George
To: Hamilton, Alexander


          
            Sir, 
            Mount Vernon, October 15th. 1799
          
          Since writing to you on the 29th ultimo, I have received a letter from Colo. Parker, informing me that he had fixed upon a spot, on the public Ground at Harper’s Ferry, as the most eligable place for cantoning the 7th, 8th and 9th Regiments, agreeably to your instructions, and the ideas which I communicated to him. And, I presume, measures are now taking to provide huts at that place for these Regiments. 
          Colo. Parker has undoubtedly written to you on this subject since fixing upon the spot; And as the advanced season of the year will admit of no delay in collecting and hutting the Troops, I trust that the 7th and 9th Regiments, as well as the 8th, will receive immediate orders to march upon that place. 
          The enclosed letter, mentioning the wish of Major Campbell to be appointed a Division Inspector, has been put into my hands, and as I have no personal knowledge of Major Campbell, and the choice of this Officer laying with the Inspector General, I have thought proper to forward it to you as I received it. 
          With very great esteem & regard I am, Sir, Your most obedt. Servt.
          
            Go. Washington
          
          Major General Hamilton.
        